Exhibit 10.2(b)

Execution Version

ABL INTERCREDITOR AGREEMENT

Dated as of August 29, 2017

among

BANK OF THE WEST

and

ING CAPITAL LLC,

as Joint ABL Agent

and

BNP PARIBAS,

as Term Loan Collateral Agent

and acknowledged and agreed to by

GREEN PLAINS CATTLE COMPANY LLC,

as the ABL Grantor



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

  

Definitions

     4  

1.1

  

Defined Terms

     4  

1.2

  

Terms Generally

     13  

SECTION 2.

  

Lien Priorities

     14  

2.1

  

Relative Priorities

     14  

2.2

  

Prohibition on Contesting Liens; No Marshaling

     14  

2.3

  

No New Liens

     15  

2.4

  

Perfection of Liens

     15  

2.5

  

Nature of ABL Obligations

     16  

SECTION 3.

  

Enforcement

     16  

3.1

  

Exercise of Remedies

     16  

3.2

  

Actions Upon Breach; Specific Performance

     20  

SECTION 4.

  

Payments

     21  

4.1

  

Application of Proceeds

     21  

4.2

  

Payments Over

     21  

SECTION 5.

  

Other Agreements

     22  

5.1

  

Releases

     22  

5.2

  

Insurance

     23  

5.3

  

Amendments to ABL Loan Documents and Term Loan Documents

     24  

5.4

  

Confirmation of Subordination in Term Loan Collateral Documents

     25  

5.5

  

Gratuitous Bailee/Agent for Perfection

     26  

5.6

  

When Discharge of ABL Obligations Deemed to Not Have Occurred

     27  

5.7

  

Purchase Right

     28  

SECTION 6.

  

Insolvency or Liquidation Proceedings

     30  

6.1

  

Finance and Sale Issues

     30  

6.2

  

Relief from the Automatic Stay

     31  

6.3

  

Adequate Protection

     31  

6.4

  

No Waiver

     33  

6.5

  

Avoidance Issues

     33  

6.6

  

Reorganization Securities

     33  

6.7

  

Post-Petition Interest

     34  

6.8

  

Waiver

     34  

6.9

  

Separate Grants of Security and Separate Classification

     34  

6.10

  

Effectiveness in Insolvency or Liquidation Proceedings

     35  



--------------------------------------------------------------------------------

SECTION 7.

  

Reliance; Waivers; Etc

     35  

7.1

  

Reliance

     35  

7.2

  

No Warranties or Liability

     36  

7.3

  

No Waiver of Lien Priorities

     36  

7.4

  

Obligations Unconditional

     38  

SECTION 8.

  

Miscellaneous

     38  

8.1

  

Integration/Conflicts

     38  

8.2

  

Effectiveness; Continuing Nature of this Agreement; Severability

     39  

8.3

  

Amendments; Waivers

     39  

8.4

  

Information Concerning Financial Condition of the ABL Grantor and its
Subsidiaries

     40  

8.5

  

Subrogation

     40  

8.6

  

Application of Payments

     41  

8.7

  

Submission to Jurisdiction; Certain Waivers

     41  

8.8

  

WAIVER OF JURY TRIAL.

     42  

8.9

  

Notices

     42  

8.10

  

Further Assurances

     43  

8.11

  

APPLICABLE LAW

     43  

8.12

  

Binding on Successors and Assigns

     43  

8.13

  

Section Headings

     43  

8.14

  

Counterparts

     43  

8.15

  

Authorization

     44  

8.16

  

No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights

     44  

ABL INTERCREDITOR AGREEMENT

This ABL INTERCREDITOR AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), is
dated as of August 29, 2017, and entered into by and among BANK OF THE WEST and
ING CAPITAL LLC, as joint administrative agents for the holders of the ABL
Obligations (as defined below) (together with its successors and assigns from
time to time, each, an “ABL Agent” and in such joint capacity, the “Joint ABL
Agent”) and BNP PARIBAS, as collateral agent for the holders of the Term Loan
Obligations (as defined below) (in such capacity and together with its
successors and assigns from time to time, the “Term Loan Collateral Agent”) and
acknowledged and agreed to by GREEN PLAINS CATTLE COMPANY LLC, a Delaware
limited liability company (the “ABL Grantor”). Capitalized terms used in this
Agreement have the meanings assigned to them in Section 1 below.

 

2



--------------------------------------------------------------------------------

RECITALS

The ABL Grantor, the lenders and agents party thereto, and the Joint ABL Agent
have entered into the Credit Agreement dated as of December 3, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time or, subject to Section 5.3 hereof, Refinanced, the “ABL Credit Agreement”);

Green Plains Inc. (the “Term Loan Borrower”), the lenders and agents party
thereto, and BNPP, as collateral agent, have entered into that certain Term Loan
Agreement dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, or, subject to
Section 5.3 hereof, Refinanced the “Term Loan Agreement”);

Pursuant to (i) that certain Guaranty dated as of the date hereof, the Term Loan
Borrower and certain of its Subsidiaries (excluding for the avoidance of doubt,
Green Plains Grain Company, LLC, a Delaware limited liability company and its
Subsidiaries (collectively, “GP Grain”), Green Plains Trade Group LLC, a
Delaware limited liability company and its Subsidiaries (collectively, “GP
Trade”) and the ABL Grantor) (in such capacity, the Term Loan Borrower and such
other guarantors, the “ABL Guarantors”) have agreed to guarantee the ABL
Obligations (the “ABL Guaranty”); and (ii) the Term Loan Agreement, the Term
Loan Borrower has agreed to cause certain current and future Subsidiaries
(including, for the avoidance of doubt, the ABL Grantor, GP Cattle and GP
Trade)) (in such capacity, all such guarantors, the “Term Loan Guarantors” and
together with the Term Loan Borrower, the “Term Loan Obligors”) to agree to
guarantee the Term Loan Obligations pursuant to a Guaranty (the “Term Loan
Guaranty”);

To secure the ABL Obligations, (i) the ABL Grantor has granted a Lien on
substantially all of its assets to the Joint ABL Agent pursuant to that certain
Security Agreement dated as of October 28, 2011 (as amended, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “ABL Security Agreement”) and the other ABL Collateral Documents and
(ii) concurrently with the execution and delivery of this Agreement, each ABL
Guarantor will grant Liens on substantially all of the assets of such ABL
Guarantor (the “Term Priority Collateral”) to the Pari Passu Agent for the
benefit of, among others, the holders of the ABL Obligations, pursuant to the
terms of the ABL Loan Documents.

To secure the Term Loan Obligations, the Term Loan Obligors (including the ABL
Grantor) have agreed to grant Liens on substantially all of the assets of the
Term Loan Obligors pursuant to the terms of the Term Loan Documents.

Concurrently with the execution and delivery of this Agreement, the Term Loan
Collateral Agent and the Pari Passu Agent will enter into a Term Loan
Intercreditor and Collateral Agency Agreement pursuant to which the Term Loan
Collateral Agent and the Pari Passu Agent will set forth their respective Lien
priorities in, and rights and remedies with respect to, the Term Priority
Collateral.

The ABL Obligations are to be secured (i) by Liens on the ABL Priority
Collateral of the ABL Grantor that are senior in priority to the Liens securing
the Term

 

3



--------------------------------------------------------------------------------

Loan Obligations on the ABL Priority Collateral pursuant to the terms of this
Agreement and (ii) by Liens on the Term Priority Collateral of the ABL
Guarantors that are junior in priority to the Liens securing the Term Loan
Obligations on the Term Priority Collateral pursuant to the terms of the Term
Loan Intercreditor and Collateral Agency Agreement;

The Term Loan Obligations are to be secured (i) by Liens on the Term Priority
Collateral that are senior in priority to the Liens securing the ABL Obligations
on the Term Priority Collateral pursuant to the terms of the Term Loan
Intercreditor and Collateral Agency Agreement, (ii) by Liens on the ABL Priority
Collateral of the ABL Grantor that are junior in priority to the Liens securing
the ABL Obligations on the ABL Priority Collateral of the ABL Grantor pursuant
to the terms of this Agreement, and (iii) by Liens on certain assets of GP Grain
and GP Trade which assets, for the avoidance of doubt, shall not serve as
collateral to secure any ABL Obligations. The ABL Loan Documents and the Term
Loan Documents provide, among other things, that the parties thereto shall set
forth in this Agreement their respective rights and remedies with respect to the
ABL Priority Collateral; and

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, each of the Joint ABL Agent (on behalf
of each ABL Claimholder) and the Term Loan Collateral Agent (on behalf of each
Term Loan Claimholder), intending to be legally bound, hereby agrees as follows:

AGREEMENT

SECTION 1. Definitions.

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“ABL Claimholders” means, at any relevant time, the holders of ABL Obligations
at that time, including the ABL Lenders and the agents under the ABL Loan
Documents.

“Joint ABL Agent” has the meaning set forth in the Preamble to this Agreement.

“ABL Collateral Documents” means the ABL Security Agreement, the Collateral
Documents (as defined in the ABL Loan Documents) and any other agreement,
document or instrument, in each case pursuant to which a Lien is granted by an
ABL Grantor securing any ABL Obligations or pursuant to which any such Lien is
perfected.

“ABL Credit Agreement” has the meaning set forth in the Recitals to this
Agreement.

“ABL Debt” means the Indebtedness now or hereafter incurred pursuant to the ABL
Loan Documents.

 

4



--------------------------------------------------------------------------------

“ABL Grantor” has the meaning set forth in the Preamble to this Agreement.

“ABL Guarantors” has the meaning set forth in the Recitals to this Agreement.

“ABL Guaranty” has the meaning set forth in the Recitals to this Agreement.

“ABL Lenders” means the “Lenders” under and as defined in the ABL Loan
Documents.

“ABL Loan Documents” means the ABL Credit Agreement and the Loan Documents (as
defined in the ABL Credit Agreement) and each of the other agreements, documents
and instruments entered into for the purpose of evidencing, governing, securing
or perfecting the ABL Obligations and any other document or instrument executed
or delivered at any time in connection with any ABL Obligations, including any
intercreditor or joinder agreement among holders of ABL Obligations, to the
extent such are effective at the relevant time, as each may be amended,
restated, amended and restated, supplemented, replaced or Refinanced or
otherwise modified from time to time in accordance with the provisions of this
Agreement.

“ABL Obligations” means the “Obligations” and the “Secured Obligations”, as each
term is defined in the ABL Credit Agreement.

“ABL Pledged Collateral” has the meaning set forth in Section 5.5.

“ABL Priority Collateral” means, at any time, all of the assets and property of
the ABL Grantor, whether real (if any), personal or mixed, in which the holders
of ABL Obligations and the holders of Term Loan Obligations (or their respective
Collateral Agents) hold, purport to hold or are required to hold, a security
interest at such time (or, in the case of the ABL Obligations, are deemed
pursuant to Section 2 to hold a security interest), including any property of
the ABL Grantor subject to Liens granted pursuant to Section 6 to secure both
ABL Obligations and Term Loan Obligations. For the avoidance of doubt, ABL
Priority Collateral shall, at no time, include any assets or property, whether
real, personal or mixed, of any Person other than the assets and property of the
ABL Grantor.

“ABL Security Agreement” has the meaning set forth in the Recitals to this
Agreement.

“Affiliate” means, with respect to a specified Person, (a) any other Person
that, directly or indirectly, Controls, is Controlled by or is under common
Control with the Person specified or is a director or officer of the Person
specified or (b) any other Person that directly or indirectly owns 10% or more
of any class of equity interests of the Person specified.

 

5



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the Preamble to this Agreement.

“Bank Product Obligations” means, all obligations and liabilities (whether
direct or indirect, absolute or contingent, due or to become due or now existing
or hereafter incurred) of the ABL Grantor, whether on account of principal,
interest, reimbursement obligations, fees indemnities, costs, expenses or
otherwise, which may arise under, out of, or in connection with any treasury,
investment, depository, clearing house, wire transfer, cash management or
automated clearing house transfers of funds services or any related services, to
any Person permitted to be a secured party in respect of such obligations under
the ABL Loan Documents.

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Claimholders” means the ABL Claimholders and/or the Term Loan Claimholders, as
the context may require.

“Collateral Agent” means any ABL Agent, Joint ABL Agent and/or any Term Loan
Collateral Agent, as the context may require.

“Collateral Documents” means the ABL Collateral Documents and the Term
Collateral Documents.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Declined Liens” has the meaning set forth in Section 2.3.

“DIP Financing” has the meaning set forth in Section 6.1.

“Discharge of ABL Obligations” means, except to the extent otherwise expressly
provided in Section 5.6, each of the following has occurred:

(a) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the ABL Loan
Documents;

 

6



--------------------------------------------------------------------------------

(b) payment in full in cash of all Hedging Obligations and all Bank Product
Obligations constituting ABL Obligations or the cash collateralization of all
such Hedging Obligations and Bank Product Obligations on terms satisfactory to
each applicable counterparty (or the making of other arrangements satisfactory
to the applicable counterparty);

(c) payment in full in cash of all other ABL Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (other than any indemnification obligations for which no
claim or demand for payment, whether oral or written, has been made at such
time);

(d) termination or expiration of all commitments, if any, to extend credit that
would constitute ABL Obligations; and

(e) termination or cash collateralization (in an amount and manner reasonably
satisfactory to the applicable letter of credit issuer, but in no event greater
than 105% of the aggregate undrawn face amount), or the making of other
arrangements satisfactory to the applicable letter of credit issuer of all
letters of credit issued under the ABL Loan Documents;

provided, that the Discharge of ABL Obligations shall be deemed not to have
occurred if any ABL Loan Document is Refinanced in accordance with Section 5.3
and such Refinanced Indebtedness is then in effect and has not itself been
Discharged or Refinanced in accordance with Section 5.3.

“Discharge of Term Loan Obligations” means, except to the extent otherwise
expressly provided in Section 5.6, each of the following has occurred:

(a) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the Term Loan
Documents;

(b) payment in full in cash of all Hedging Obligations constituting Term Loan
Obligations or the cash collateralization of all such Hedging Obligations on
terms satisfactory to each applicable counterparty (or the making of other
arrangements satisfactory to the applicable counterparty);

(c) payment in full in cash of all other Term Loan Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (other than any indemnification obligations for which no
claim or demand for payment, whether oral or written, has been made at such
time); and

 

7



--------------------------------------------------------------------------------

(d) termination or expiration of all commitments, if any, to extend credit that
would constitute Term Loan Obligations;

provided, that the Discharge of Term Loan Obligations shall be deemed not to
have occurred if any Term Loan Document is Refinanced in accordance with
Section 5.3 and such Refinanced Indebtedness is then in effect and has not
itself been Discharged or Refinanced in accordance with Section 5.3.

“Disposition” has the meaning set forth in Section 5.1(b).

“Enforcement Action” means any action to:

(a) foreclose, execute, levy, or collect on, take possession or control of
(other than for purposes of perfection), sell or otherwise realize upon
(judicially or non-judicially), or lease, license, or otherwise dispose of
(whether publicly or privately), ABL Priority Collateral, or otherwise exercise
or enforce remedial rights with respect to ABL Priority Collateral under the ABL
Loan Documents or the Term Loan Documents (including by way of setoff,
recoupment, notification of a public or private sale or other disposition
pursuant to the UCC or other applicable law, notification to account debtors,
notification to depositary banks under deposit account control agreements, or
exercise of rights under landlord consents, if applicable);

(b) solicit bids from third Persons, approve bid procedures for any proposed
disposition of ABL Priority Collateral, to conduct the liquidation or
disposition of ABL Priority Collateral or engage or retain sales brokers,
marketing agents, investment bankers, accountants, appraisers, auctioneers, or
other third Persons for the purposes of valuing, marketing, promoting, and
selling ABL Priority Collateral;

(c) receive a transfer of ABL Priority Collateral in satisfaction of
Indebtedness or any other Obligation secured thereby;

(d) otherwise enforce a security interest or exercise another right or remedy,
as a secured creditor or otherwise, pertaining to the ABL Priority Collateral at
law, in equity, or pursuant to the ABL Loan Documents or Term Loan Documents, in
each case to the extent relating to the ABL Priority Collateral (including the
commencement of applicable legal proceedings or other actions with respect to
all or any portion of the ABL Priority Collateral to facilitate the actions
described in the preceding clauses, and exercising voting rights in respect of
equity interests comprising ABL Priority Collateral);

(e) effectuate or cause the Disposition of ABL Priority Collateral by the ABL
Grantor after the occurrence and during the continuation of an event of default
under the ABL Loan Documents or the Term Loan Documents with the consent of the
Joint ABL Agent (or ABL Claimholders) or the Term Loan Collateral Agent (or Term
Loan Claimholders), as applicable; or

(f) effectuate, cause or permit the use, consumption or Disposition of ABL
Priority Collateral by the ABL Grantor or any agent on behalf of the ABL Grantor
after the occurrence and during the continuation of an event of default under
the ABL Loan Documents or the Term Loan Documents.

 

8



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“GP Grain” has the meaning set forth in the Recitals to this Agreement.

“GP Trade” has the meaning set forth in the Recitals to this Agreement.

“Hedge Agreement” means a Swap Contract entered into by an ABL Grantor with a
counterparty as permitted under the ABL Loan Documents.

“Hedging Obligation” of any Person means any obligation of such Person pursuant
to any Hedge Agreement.

“Indebtedness” means and includes all indebtedness for borrowed money; for the
avoidance of doubt, “Indebtedness” shall not include reimbursement or other
obligations in respect of letters of credit or Hedging Obligations.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to the ABL Grantor;

(b) any other voluntary or involuntary insolvency, reorganization or Bankruptcy
Case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to the ABL Grantor or with respect to a
material portion of their respective assets;

(c) any liquidation, dissolution, reorganization or winding up of the ABL
Grantor whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of the ABL Grantor.

“Joinder Agreement” means a supplement to this Agreement in the form of Exhibit
A hereto required to be executed pursuant to Section 8.17 hereof.

“Joint ABL Agent” has the meaning set forth in the Preamble to this Agreement.

 

9



--------------------------------------------------------------------------------

“Lien” means any lien (including, judgment liens and liens arising by operation
of law), mortgage, pledge, assignment, security interest, charge or encumbrance
of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, and any lease in the nature
thereof) and any option, call, trust (whether contractual, statutory, deemed,
equitable, constructive, resulting or otherwise), UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing, including any right of set-off or recoupment.

“New ABL Agent” has the meaning set forth in Section 5.6(a).

“New ABL Debt Notice” has the meaning set forth in Section 5.6(a).

“New Term Loan Agent” has the meaning set forth in Section 5.6(b).

“New Term Debt Notice” has the meaning set forth in Section 5.6(b).

“Obligations” means all obligations of every nature of the ABL Grantor from time
to time owed to any agent or trustee, the ABL Claimholders, the Term Loan
Claimholders or any of them or their respective Affiliates, in each case, under
the ABL Loan Documents, the Term Loan Documents or Hedge Agreements, whether for
principal, interest or payments for early termination of Swap Contracts, fees,
expenses, indemnification or otherwise and all guarantees of any of the
foregoing and including any interest and fees that accrue after the commencement
by or against any Person of any proceeding under any Bankruptcy Law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Pari Passu Agent” shall mean BNP Paribas, in its capacity as collateral agent
on behalf of the holders of the ABL Obligations, holders of the ABL-Trade
Obligations (as defined in the Term Loan Intercreditor and Collateral Agency
Agreement) and the holders of the ABL-Grain Obligations (as defined in the Term
Loan Intercreditor and Collateral Agency Agreement).

“Pay-Over Amount” has the meaning set forth in Section 6.3(b).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the ABL Loan Documents or the Term Loan Documents, as applicable,
continue to accrue after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest, fees, expenses and other charges are
allowed or allowable under the Bankruptcy Law or in any such Insolvency or
Liquidation Proceeding.

“Purchase Price” has the meaning set forth in Section 5.7.

 

10



--------------------------------------------------------------------------------

“Recovery” has the meaning set forth in Section 6.5.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other Indebtedness in exchange or replacement for, such Indebtedness in
whole or in part and regardless of whether the principal amount of such
Refinancing Indebtedness is the same, greater than or less than the principal
amount of the Refinanced Indebtedness. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Sale Proceeds” means (i) the proceeds from the sale of any real property owned
by the ABL Grantor as a going concern, (ii) the proceeds from another sale or
disposition of any assets of the ABL Grantor that include any real property
owned by the ABL Grantor or (iii) any other economic value (whether in the form
of cash or otherwise) received or distributed that is associated with any real
property owned by the ABL Grantor, in each case, whether or not such real
property constitutes ABL Priority Collateral; provided, however, Sale Proceeds
shall not include any proceeds from (i), (ii) and (iii) which the Joint ABL
Agent permits the ABL Grantor to use in the context of any Enforcement Action.

“Short Fall” has the meaning set forth in Section 6.3(b).

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options for forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
such obligations or liabilities under any Master Agreement.

 

11



--------------------------------------------------------------------------------

“ Term Loan Adequate Protection Payments” has the meaning set forth in
Section 6.3(b).

“Term Loan Agreement” has the meaning set forth in the Recitals to this
Agreement.

“Term Loan Borrower” has the meaning set forth in the Recitals to this
Agreement.

“Term Loan Claimholders” means, at any relevant time, the holders of Term Loan
Obligations at that time, including the Term Loan Lenders and the agents under
the Term Loan Documents.

“Term Loan Collateral Documents” means the Collateral Documents (as defined in
the Term Loan Agreement) and any other agreement, document or instrument, in
each case pursuant to which a Lien is granted by an ABL Grantor securing any
Term Loan Obligations or pursuant to which any such Lien is perfected.

“Term Loan Collateral Agent” has the meaning set forth in the Recitals in this
Agreement.

“Term Loan Debt” means the Indebtedness now or hereafter incurred pursuant to
the Term Loan Documents.

“Term Loan Documents” means the Term Loan Agreement and the Loan Documents (as
defined in the Term Loan Agreement) and each of the other agreements, documents
and instruments entered into for the purpose of evidencing, governing, securing
or perfecting the Term Loan Obligations, and any other document or instrument
executed or delivered at any time in connection with any Term Loan Obligations,
including any intercreditor or joinder agreement among holders of Term Loan
Obligations to the extent such are effective at the relevant time, as each may
be amended, restated, amended and restated, supplemented, replaced or Refinanced
or otherwise modified from time to time in accordance with the provisions of
this Agreement.

“Term Loan Guarantors” has the meaning set forth in the Recitals to this
Agreement.

“Term Loan Guaranty” has the meaning set forth in the Recitals to this
Agreement.

“Term Loan Intercreditor and Collateral Agency Agreement” has the meaning set
forth in the Recitals in this Agreement.

“Term Loan Lenders” means the “Lenders” under and as defined in the Term Loan
Agreement.

“Term Loan Mortgages” means a collective reference to each mortgage, deed of
trust and any other document or instrument under which any Lien on real property
owned or leased by the ABL Grantor is granted to secure any Term Loan
Obligations or under which rights or remedies with respect to any such Liens are
governed.

 

12



--------------------------------------------------------------------------------

“Term Loan Obligations” means all “ Obligations” or similar term as defined in
the Term Loan Agreement.

“Term Loan Obligors” has the meaning set forth in the Recitals to this
Agreement.

“Term Priority Collateral” has the meaning set forth in the Recitals to this
Agreement.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

1.2 Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference herein to any agreement, instrument or other
document, shall be construed as referring to such agreement, instrument or other
document, as amended, restated, amended and restated, supplemented or otherwise
modified from time to time and any reference herein to any statute or
regulations shall include any amendment, renewal, extension or replacement
thereof;

(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns from time to time;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

13



--------------------------------------------------------------------------------

SECTION 2. Lien Priorities.

2.1 Relative Priorities. Notwithstanding the date, time, method, manner or order
of grant, attachment or perfection of any Liens securing the Term Loan
Obligations granted on the ABL Priority Collateral or of any Liens securing the
ABL Obligations granted on the ABL Priority Collateral and notwithstanding any
provision of the UCC or any other applicable law or the Term Loan Documents or
any defect or deficiencies in, or failure to perfect or lapse in perfection of,
or avoidance as a fraudulent conveyance or otherwise of, the Liens on the ABL
Priority Collateral securing the ABL Obligations, the subordination of such
Liens to any other Liens, or any other circumstance whatsoever, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
ABL Grantor, the Term Loan Collateral Agent, for itself and on behalf of each
other Term Loan Claimholder, hereby agrees that:

(a) any Lien on the ABL Priority Collateral securing any ABL Obligations now or
hereafter held by or on behalf of the Joint ABL Agent or any ABL Claimholders or
any agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Lien on the ABL Priority Collateral securing
any Term Loan Obligations; and

(b) any Lien on the ABL Priority Collateral securing any Term Loan Obligations
now or hereafter held by or on behalf of the Term Loan Collateral Agent, any
Term Loan Claimholders or any agent or trustee therefor regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be junior and subordinate in all respects to all Liens on
the ABL Priority Collateral securing any ABL Obligations. All Liens on the ABL
Priority Collateral securing any ABL Obligations shall be and remain senior in
all respects and prior to all Liens on the ABL Priority Collateral securing any
Term Loan Obligations for all purposes, whether or not such Liens securing any
ABL Obligations are subordinated to any Lien securing any other obligation of
the ABL Grantor.

2.2 Prohibition on Contesting Liens; No Marshaling. Each of the Term Loan
Collateral Agent, for itself and on behalf of each other Term Loan Claimholder,
and the Joint ABL Agent, for itself and on behalf of each other ABL Claimholder,
agrees that it will not (and hereby waives any right to) directly or indirectly
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the priority, validity, perfection,
extent or enforceability of a Lien held, or purported to be held, by or on
behalf of any of the ABL Claimholders in the ABL Priority Collateral or by or on
behalf of any of the Term Loan Claimholders in the ABL Priority Collateral, as
the case may be, or the amount, nature or extent of the ABL Obligations or Term
Loan Obligations or the provisions of this Agreement; provided, that nothing in
this Agreement shall be construed to prevent or impair the rights of the Joint
ABL Agent or any other ABL Claimholder to enforce this Agreement, including the
provisions of this Agreement relating to the priority of the Liens on the ABL
Priority Collateral securing the ABL Obligations as provided in

 

14



--------------------------------------------------------------------------------

Sections 2.1 and 3.1. Until the Discharge of ABL Obligations, neither the Term
Loan Collateral Agent nor any other Term Loan Claimholder will assert any
marshaling, appraisal, valuation or other similar right that may otherwise be
available to a junior secured creditor.

2.3 No New Liens. So long as the Discharge of ABL Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the ABL Grantor, no ABL Grantor shall:

(a) grant or permit any additional Liens on any asset or property of the ABL
Grantor to secure any Term Loan Obligation unless it has granted or concurrently
grants a Lien on such asset or property to secure the ABL Obligations, the
parties hereto agreeing that any such Lien shall be subject to Section 2.1.

(b) grant or permit any additional Liens on any asset or property of the ABL
Grantor to secure any ABL Obligations unless it has granted or concurrently
grants a Lien on such asset or property to secure the Term Loan Obligations.

If the Term Loan Collateral Agent or any Term Loan Claimholder shall hold any
Lien on any assets or property of the ABL Grantor securing any Term Loan
Obligations that are not also subject to the first-priority Liens, other than
any Declined Liens, securing all ABL Obligations under the ABL Collateral
Documents, the Term Loan Collateral Agent or Term Loan Claimholder (i) shall
notify the Joint ABL Agent promptly upon becoming aware thereof and, unless the
ABL Grantor shall promptly grant a similar Lien, other than any such Lien that
would constitute a Declined Lien, on such assets or property to the Joint ABL
Agent as security for the ABL Obligations, the Term Loan Collateral Agent and
Term Loan Claimholders shall be deemed to hold and have held such Lien for the
benefit of the Joint ABL Agent and the other ABL Claimholders, other than any
ABL Claimholders whose ABL Loan Documents prohibit them from taking such Liens,
as security for the ABL Obligations. To the extent that the foregoing provisions
are not complied with for any reason, without limiting any other rights and
remedies available to any Joint ABL Agent and/or the ABL Claimholders, the Term
Loan Collateral Agent, on behalf of each Term Loan Claimholder, agrees that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 2.3 shall be subject to
Section 4.2.

Notwithstanding anything in this Agreement to the contrary, prior to the
Discharge of the ABL Obligations, cash and cash equivalents may be pledged to
secure ABL Obligations consisting of reimbursement obligations in respect of
letters of credit issued pursuant to the ABL Loan Documents without granting a
Lien thereon to secure any Term Loan Obligations. Nothing in this Section 2.3
shall apply to any assets or property of any Person other than the ABL Grantor.

2.4 Perfection of Liens. Except for the arrangements contemplated by
Section 5.5, none of the Joint ABL Agent or the ABL Claimholders shall be
responsible for perfecting and maintaining the perfection of Liens with respect
to the ABL Priority

 

15



--------------------------------------------------------------------------------

Collateral for the benefit of the Term Loan Collateral Agent or the Term Loan
Claimholders. The provisions of this Agreement are intended solely to govern the
respective Lien priorities as between the ABL Claimholders on the one hand and
the Term Loan Claimholders on the other hand with respect to the ABL Priority
Collateral and such provisions shall not impose on the Joint ABL Agent, the ABL
Claimholders, the Term Loan Collateral Agent, the Term Loan Claimholders or any
agent or trustee therefor any obligations in respect of the disposition of
proceeds of any ABL Priority Collateral which would conflict with
prior-perfected claims therein in favor of any other Person or any order or
decree of any court or Governmental Authority or any applicable law.

2.5 Nature of ABL Obligations. Each Term Loan Collateral Agent, on behalf of
itself and each Term Loan Claimholder represented by it, acknowledges that a
portion of the ABL Obligations represents, or may in the future represent, debt
that is revolving in nature and that the amount thereof that may be outstanding
at any time or from time to time may be increased or reduced and subsequently
re-borrowed, and that, the terms of the ABL Loan Documents and the ABL
Obligations may be modified, extended or amended from time to time, and that the
aggregate amount of the ABL Obligations may be increased, replaced or
refinanced, in each event, without notice to or consent by the Term Loan
Collateral Agents or the other Term Loan Claimholders and without affecting the
provisions hereof. The lien priorities provided in Section 2.1 shall not be
altered or otherwise affected by any such amendment, modification, supplement,
extension, repayment, reborrowing, increase, replacement, renewal, restatement
or refinancing of either the ABL Obligations or the Term Loan Obligations, or
any portion thereof.

SECTION 3. Enforcement.

3.1 Exercise of Remedies.

(a) Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the ABL
Grantor, the Term Loan Collateral Agent and the Term Loan Claimholders:

(1) will not commence or maintain, or seek to commence or maintain, any
Enforcement Action or otherwise exercise any rights or remedies with respect to
the ABL Priority Collateral;

(2) will not contest, protest or object to any foreclosure proceeding or action
brought by the Joint ABL Agent or any ABL Claimholder or any other exercise by
the Joint ABL Agent or any ABL Claimholder of any rights and remedies under the
ABL Loan Documents or otherwise, in each case, to the extent relating to the ABL
Priority Collateral (including any Enforcement Action initiated by or supported
by the Joint ABL Agent or any ABL Claimholder) and

 

16



--------------------------------------------------------------------------------

(3) will not object to the forbearance by the Joint ABL Agent or any ABL
Claimholder from bringing or pursuing any foreclosure proceeding or action or
any other exercise of any rights or remedies relating to the ABL Priority
Collateral,

in each case so long as any proceeds received by the Joint ABL Agent (other than
any proceeds which the Joint ABL Agent permits the ABL Grantor to use in the
context of any Enforcement Action) in excess of those necessary to achieve a
Discharge of ABL Obligations are distributed in accordance with Section 4.1 and
applicable law.

(b) Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the ABL
Grantor, the Joint ABL Agent and the ABL Claimholders shall have the exclusive
right to commence and maintain an Enforcement Action or otherwise enforce
rights, exercise remedies (including set-off, recoupment and the right to credit
bid their debt, except that Term Loan Collateral Agent shall have the credit bid
rights set forth in Section 3.1(c)(5)), in each case, with respect to the ABL
Priority Collateral, and subject to Section 5.1, make determinations regarding
the release, disposition, or restrictions with respect to the ABL Priority
Collateral without any consultation with or the consent of the Term Loan
Collateral Agent or any other Term Loan Claimholder; provided that any proceeds
received by the Joint ABL Agent in excess of those necessary to achieve a
Discharge of ABL Obligations are distributed in accordance with Section 4.1 and
applicable law. In commencing or maintaining any Enforcement Action or otherwise
exercising rights and remedies with respect to the ABL Priority Collateral, the
Joint ABL Agent and the ABL Claimholders may enforce the provisions of the ABL
Loan Documents and exercise remedies thereunder, in each case, with respect to
ABL Priority Collateral, all in such order and in such manner as they may
determine in the exercise of their sole discretion in compliance with any
applicable law and without consultation with the Term Loan Collateral Agent or
any Term Loan Claimholder and regardless of whether any such exercise is adverse
to the interest of any Term Loan Claimholder. Such exercise and enforcement
shall include the rights of an agent appointed by them to sell or otherwise
dispose of ABL Priority Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.

(c) Notwithstanding the foregoing, with respect to ABL Priority Collateral or an
ABL Grantor, the Term Loan Collateral Agent and any other Term Loan Claimholder
may:

(1) file a claim or statement of interest with respect to the Term Loan
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the ABL Grantor;

 

17



--------------------------------------------------------------------------------

(2) take any action not adverse to the priority status of the Liens on the ABL
Priority Collateral securing the ABL Obligations, or the rights of any Joint ABL
Agent or the ABL Claimholders to exercise remedies in respect thereof, in order
to create, perfect, preserve or protect its Lien on the ABL Priority Collateral
and with respect to any ABL Pledged Collateral, take possession or control of
such ABL Priority Collateral so long as the Joint ABL Agent elects in writing
not to take possession or control thereof;

(3) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Term
Loan Claimholders, including any claims secured by the ABL Priority Collateral,
if any, in each case in accordance with the terms of this Agreement;

(4) vote on any plan of reorganization, arrangement, compromise or liquidation,
file any proof of claim, make other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement, with
respect to the Term Loan Obligations and the ABL Priority Collateral; provided
that no filing of any claim or vote, or pleading related to such claim or vote,
to accept or reject a disclosure statement, plan of reorganization, arrangement,
compromise or liquidation, or any other document, agreement or proposal similar
to the foregoing by the Term Loan Collateral Agent or any other Term Loan
Claimholder may be inconsistent with the provisions of this Agreement; and

(5) bid for or purchase all or substantially all ABL Priority Collateral at any
public, private or judicial foreclosure upon such ABL Priority Collateral
initiated by the Joint ABL Agent or any other ABL Claimholder, or any sale of
ABL Priority Collateral during an Insolvency or Liquidation Proceeding; provided
that such bid may not include a “credit bid” in respect of any Term Loan
Obligations unless the cash proceeds of such bid are otherwise sufficient to
cause the Discharge of ABL Obligations; and

(6) engage consultants and perform audits, examinations, and appraisals relating
to the enforcement of Liens on any ABL Priority Collateral so long as such
actions are not adverse to the rights of the Joint ABL Agent to exercise
remedies thereof and do not materially affect, in the reasonable discretion of
the Joint ABL Agent, the value of the ABL Priority Collateral.

The Term Loan Collateral Agent, for itself and on behalf of each other Term Loan
Claimholder, agrees that it will not take or receive any ABL Priority Collateral
or any proceeds of ABL Priority Collateral in connection with the exercise of

 

18



--------------------------------------------------------------------------------

any right or remedy (including set-off and recoupment) with respect to any ABL
Priority Collateral in its capacity as a creditor, unless and until the
Discharge of ABL Obligations has occurred. Without limiting the generality of
the foregoing, unless and until the Discharge of ABL Obligations has occurred,
except as expressly provided in Section 6.3(b) and this Section 3.1(c), the sole
right of the Term Loan Collateral Agent and the Term Loan Claimholders with
respect to the ABL Priority Collateral is to hold a Lien on the ABL Priority
Collateral pursuant to the Term Loan Collateral Documents for the period and to
the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of ABL Obligations has occurred.

(d) Subject to Sections 3.1(c) and 6.3(b):

(1) the Term Loan Collateral Agent, for itself and on behalf of each other Term
Loan Claimholder, agrees that the Term Loan Collateral Agent and the Term Loan
Claimholders will not take any action with respect to any ABL Priority
Collateral that would hinder any exercise of remedies with respect to the ABL
Priority Collateral under the ABL Loan Documents or is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the ABL Priority Collateral, whether by foreclosure or otherwise;

(2) the Term Loan Collateral Agent, for itself and on behalf of each other Term
Loan Claimholder, hereby waives any and all rights it or the Term Loan
Claimholders may have as a junior lien creditor or otherwise to object to the
manner in which the Joint ABL Agent or any other ABL Claimholder seeks to
enforce or collect the ABL Obligations against the ABL Grantor or the Liens
securing the ABL Obligations granted in any of the ABL Priority Collateral
undertaken in accordance with this Agreement, regardless of whether any action
or failure to act by or on behalf of the Joint ABL Agent or any other ABL
Claimholder is adverse to the interest of any Term Loan Claimholder; and

(3) the Term Loan Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Term Loan Collateral
Documents or any other Term Loan Document (other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of the Joint ABL Agent or
any other ABL Claimholder, in each case, with respect to the ABL Priority
Collateral as set forth in this Agreement and the ABL Loan Documents.

(e) Except as specifically set forth in this Agreement, the Term Loan Collateral
Agent and the other Term Loan Claimholders may exercise rights and remedies as
unsecured creditors against the ABL Grantor that has guaranteed or granted Liens
to secure the Term Loan Obligations in accordance with the terms of the Term
Loan Documents and applicable law (other than initiating or joining in an
involuntary case or proceeding under any Insolvency or Liquidation Proceeding
with respect to the ABL Grantor); provided that in the event that any

 

19



--------------------------------------------------------------------------------

Term Loan Claimholder becomes a judgment Lien creditor in respect of ABL
Priority Collateral as a result of its enforcement of its rights as an unsecured
creditor with respect to the Term Loan Obligations, such judgment Lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the ABL Obligations) in the same manner as the other Liens on the ABL
Priority Collateral securing the Term Loan Obligations are subject to this
Agreement; provided, further, that so long as the Discharge of ABL Obligations
has not occurred, in the event any Term Loan Claimholder obtains any judgment
against the ABL Grantor on its guaranty of the Term Loan Obligations, the Term
Loan Collateral Agent agrees, for itself and on behalf of the Term Loan
Claimholders, not to record or enforce such judgment against any real property
owned or leased by the ABL Grantor to the extent not constituting ABL Priority
Collateral.

(f) Except as specifically set forth in Section 3.1(d), nothing in this
Agreement shall prohibit the receipt by the Term Loan Collateral Agent or any
other Term Loan Claimholder of the required payments of interest, principal and
other amounts owed in respect of the Term Loan Obligations so long as such
receipt is not the direct or indirect result of the exercise by the Term Loan
Collateral Agent or any other Term Loan Claimholder of rights or remedies as a
secured creditor (including set-off and recoupment) or enforcement in
contravention of this Agreement of any Lien in any assets or property of the ABL
Grantor held by any of them or as a result of any other violation by any Term
Loan Claimholder of the express terms of this Agreement. Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the
Joint ABL Agent or any other ABL Claimholder may have with respect to the ABL
Priority Collateral. Nothing in this Agreement impairs or otherwise adversely
affects any rights or remedies the Term Loan Collateral Agent or Term Loan
Claimholders may have with respect to the Term Priority Collateral.

3.2 Actions Upon Breach; Specific Performance. If any Term Loan Claimholder, in
contravention of the terms of this Agreement, in any way takes, attempts to or
threatens to take any action with respect to the ABL Priority Collateral
(including any attempt to realize upon or enforce any remedy with respect to
this Agreement), or fails to take any action required by this Agreement with
respect to the ABL Priority Collateral, this Agreement shall create an
irrebutable presumption and admission by such Term Loan Claimholder that relief
against such Term Loan Claimholder by injunction, specific performance and/or
other appropriate equitable relief is necessary to prevent irreparable harm to
the ABL Claimholders, it being understood and agreed by the Term Loan Collateral
Agent on behalf of each Term Loan Claimholder that (i) the ABL Claimholders’
damages from actions of any Term Loan Claimholder in respect of the ABL Priority
Collateral may at that time be difficult to ascertain and may be irreparable,
and (ii) each Term Loan Claimholder waives any defense that the ABL Grantor
and/or the ABL Claimholders cannot demonstrate damage and/or be made whole by
the awarding of damages, in each case in respect of the ABL Priority Collateral.
Each of the Joint ABL Agent and the Term Loan Collateral Agent may demand
specific performance of this Agreement. The Joint ABL Agent, on behalf of itself
and each other ABL Claimholder under the ABL Loan Documents, and the Term Loan
Collateral Agent, on

 

20



--------------------------------------------------------------------------------

behalf of itself and each other Term Loan Claimholder under the Term Loan
Documents, hereby irrevocably waive any defense based on the adequacy of a
remedy at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by the Joint ABL Agent
or the ABL Claimholders or the Term Loan Collateral Agent or the Term Loan
Claimholders, as the case may be, in each case in respect of the ABL Priority
Collateral. No provision of this Agreement shall constitute or be deemed to
constitute a waiver by the Joint ABL Agent on behalf of itself and each other
ABL Claimholder or the Term Loan Collateral Agent on behalf of itself and each
other Term Loan Claimholder of any right to seek damages from any Person in
connection with any breach or alleged breach of this Agreement.

SECTION 4. Payments.

4.1 Application of Proceeds. So long as the Discharge of ABL Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the ABL Grantor, any ABL Priority Collateral or any
proceeds thereof or Sale Proceeds received in connection with any Enforcement
Action or other exercise of remedies by the Joint ABL Agent or any ABL
Claimholder, in each case with respect to the ABL Priority Collateral, shall be
applied by the Joint ABL Agent to the ABL Obligations in such order as specified
in the relevant ABL Loan Documents; provided, that any non-cash Collateral or
non-cash proceeds may be held by the Joint ABL Agent as ABL Priority Collateral
unless the failure to apply such amounts would be commercially unreasonable.
Upon the Discharge of ABL Obligations, the Joint ABL Agent shall, in the
following order, (i) unless a Discharge of Term Loan Obligations has already
occurred, deliver any remaining proceeds of ABL Priority Collateral and Sale
Proceeds held by it to the Term Loan Collateral Agent to be applied by the Term
Loan Collateral Agent to the Term Loan Obligations in such order as specified in
the Term Loan Documents until a Discharge of Term Loan Obligations and (ii) if a
Discharge of Term Loan Obligations has already occurred, deliver such proceeds
of ABL Priority Collateral and Sale Proceeds to the ABL Grantor, its successors
or assigns from time to time, or to whomever may be lawfully entitled to receive
the same.

4.2 Payments Over. (a) So long as the Discharge of ABL Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the ABL Grantor, any ABL Priority Collateral or any
proceeds thereof and all Sale Proceeds (including assets or proceeds subject to
Liens referred to in the second to last paragraph of Section 2.3 and any assets
or proceeds subject to Liens that have been avoided or otherwise invalidated)
received by the Term Loan Collateral Agent or any other Term Loan Claimholder in
connection with any Enforcement Action or other exercise of any right or remedy
relating to the ABL Priority Collateral, less any reasonable out-of-pocket
expenses incurred in connection with such Enforcement Action, in all cases shall
be segregated and held in trust and forthwith paid over to either ABL Agent for
the benefit of the ABL Claimholders in the same form as received, with any
necessary endorsements (which endorsements shall be without recourse and without
any representations or warranties) or as a court of competent jurisdiction may
otherwise direct. Either ABL Agent is hereby authorized to make any such
endorsements as agent for the Term Loan Collateral Agent or any such other Term
Loan Claimholder. This authorization is coupled with an interest and is
irrevocable until the Discharge of ABL Obligations.

 

21



--------------------------------------------------------------------------------

(b) So long as the Discharge of ABL Obligations has not occurred, if in any
Insolvency or Liquidation Proceeding of the ABL Grantor, the Term Loan
Collateral Agent or any other Term Loan Claimholder shall receive any
distribution of money or other property in respect of the ABL Priority
Collateral or Sale Proceeds (including any assets of the ABL Grantor or proceeds
subject to Liens that have been avoided or otherwise invalidated) such money or
other property (other than debt obligations of the reorganized debtor
distributed as contemplated by Section 6.6) shall be segregated and held in
trust and forthwith paid over to either ABL Agent for the benefit of the ABL
Claimholders in the same form as received, with any necessary endorsements
(which endorsements shall be without recourse and without any representations or
warranties). Any Lien on any assets or property of the ABL Grantor received by
the Term Loan Collateral Agent or any other Term Loan Claimholder in respect of
any of the Term Loan Obligations in any Insolvency or Liquidation Proceeding
shall be subject to the terms of this Agreement.

SECTION 5. Other Agreements.

5.1 Releases.

(a) If in connection with any Enforcement Action by the Joint ABL Agent or any
other exercise of the Joint ABL Agent’s remedies, in each case, in respect of
the ABL Priority Collateral (including, without limitation, the disposition of
any ABL Priority Collateral by the ABL Grantor during an Event of Default under
(and defined in) the ABL Loan Document with the consent of the Joint ABL Agent),
in each case prior to the Discharge of ABL Obligations, the Joint ABL Agent, for
itself or on behalf of any other ABL Claimholder, releases any of its Liens on
any part of the ABL Priority Collateral, then the Liens, if any, of the Term
Loan Collateral Agent, for itself or for the benefit of the Term Loan
Claimholders, on such ABL Priority Collateral, shall be automatically,
unconditionally and simultaneously released. The Term Loan Collateral Agent, for
itself or on behalf of any such Term Loan Claimholders, promptly shall execute
and deliver to the Joint ABL Agent or the applicable ABL Grantor such
termination statements, releases and other documents in respect of the ABL
Priority Collateral as the Joint ABL Agent or the applicable ABL Grantor may
request to effectively confirm the foregoing releases.

(b) If in connection with any sale, lease, exchange, transfer or other
disposition of any ABL Priority Collateral by the ABL Grantor (collectively, a
“Disposition”) permitted under the terms of the ABL Loan Documents and not
prohibited under the terms of the Term Loan Documents (other than in connection
with an Enforcement Action or other exercise of the Joint ABL Agent’s remedies
in respect of the ABL Priority Collateral which shall be governed by
Section 5.1(a)), the Joint ABL Agent, for itself or on behalf of any

 

22



--------------------------------------------------------------------------------

other ABL Claimholder, releases any of its Liens on any part of the ABL Priority
Collateral, other than (A) in connection with, or following, the Discharge of
ABL Obligations or (B) after the occurrence and during the continuance of any
Event of Default under (and as defined in) the Term Loan Document or if such
release would result in such an Event of Default, then the Liens, if any, of the
Term Loan Collateral Agent, for itself and for the benefit of the other Term
Loan Claimholders, on such ABL Priority Collateral shall be automatically,
unconditionally and simultaneously released. The Term Loan Collateral Agent, for
itself or on behalf of each other Term Loan Claimholder, shall promptly execute
and deliver to the Joint ABL Agent or the ABL Grantor such termination
statements, releases and other documents as the Joint ABL Agent or the
applicable ABL Grantor may request to effectively confirm such release.

(c) Until the Discharge of ABL Obligations occurs, the Term Loan Collateral
Agent, on behalf of itself and each other Term Loan Claimholder, hereby
irrevocably constitutes and appoints the Joint ABL Agent and any officer or
agent of the Joint ABL Agent, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Term Loan Collateral Agent and such Term Loan Claimholder or in
the Joint ABL Agent’s own name, from time to time in the Joint ABL Agent’s
discretion, for the purpose of carrying out the terms of this Section 5.1, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this
Section 5.1, including any endorsements or other instruments of transfer or
release. This power is coupled with an interest and is irrevocable until the
Discharge of ABL Obligations.

(d) Until the Discharge of ABL Obligations occurs, to the extent that the Joint
ABL Agent or any ABL Claimholder (i) has released any Lien on ABL Priority
Collateral and any such Liens are later reinstated or (ii) obtains any new Liens
from the ABL Grantor, then the Term Loan Collateral Agent, for itself and for
the other Term Loan Claimholders, shall be granted a Lien on any such ABL
Priority Collateral (except to the extent such Lien represents a Term Loan
Declined Lien with respect to the Term Loan Obligations represented by the Term
Loan Collateral Agent), subject to the lien subordination provisions of this
Agreement.

5.2 Insurance. Unless and until the Discharge of ABL Obligations has occurred,
the Joint ABL Agent and the other ABL Claimholders shall have the sole and
exclusive right, subject to the rights of the ABL Grantor under the ABL Loan
Documents, to adjust settlement for any insurance policy covering the ABL
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting the ABL Priority Collateral. Unless and until the
Discharge of ABL Obligations has occurred, and subject to the rights of the ABL
Grantor under the ABL Loan Documents, all proceeds of any such policy and any
such award (or any payments with respect to a deed in lieu of condemnation) if
in respect of the ABL Priority Collateral shall be paid to

 

23



--------------------------------------------------------------------------------

either ABL Agent for the benefit of the ABL Claimholders pursuant to the terms
of the ABL Loan Documents (including for purposes of cash collateralization of
letters of credit) and thereafter, if a Discharge of ABL Obligations has
occurred, and subject to the rights of the ABL Grantor under the Term Loan
Documents, the balance of such proceeds shall be paid to the Term Loan
Collateral Agent for the benefit of the Term Loan Claimholders to the extent
required under the Term Loan Documents and then, if a Discharge of Term Loan
Obligations has occurred, any remaining balance shall be paid to the ABL
Grantor, its successors or assigns from time to time, or to whomever may be
lawfully entitled to receive the same. Until the Discharge of ABL Obligations
has occurred, if the Term Loan Collateral Agent or any other Term Loan
Claimholder shall, at any time, receive any proceeds of any such insurance
policy or any such award or payment in respect of ABL Priority Collateral in
contravention of this Agreement, then it shall segregate and hold in trust and
forthwith pay such proceeds over to either ABL Agent in accordance with the
terms of Section 4.2.

5.3 Amendments to ABL Loan Documents and Term Loan Documents.

(a) The ABL Loan Documents may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with their
terms and the ABL Debt may be Refinanced, in each case, without notice to, or
the consent of the Term Loan Collateral Agent or the other Term Loan
Claimholders, all without affecting the lien subordination or other provisions
of this Agreement; provided that any such amendment, restatement, supplement,
modification or Refinancing is not inconsistent with the terms of this Agreement
and, in the case of a Refinancing, the holders of such Refinancing debt
(directly or through their agent) bind themselves in a writing addressed to the
Term Loan Collateral Agent to the terms of this Agreement.

(b) The Term Loan Documents may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with their
terms and the Term Loan Debt may be Refinanced, in each case, without notice to,
or the consent of the Joint ABL Agent or any other ABL Claimholder, all without
affecting the lien subordination or other provisions of this Agreement; provided
that any such amendment, restatement, supplement, modification or Refinancing is
not inconsistent with the terms of this Agreement and, in the case of any
Refinancing, the holders of such Refinancing debt (directly or through their
agent) bind themselves in a writing addressed to the ABL Collateral Agent to the
terms of this Agreement

(c) In the event any Joint ABL Agent or the ABL Claimholders and the ABL Grantor
enter into any amendment, waiver or consent in respect of any of the ABL
Collateral Documents for the purpose of adding to, or deleting from, or waiving
or consenting to any departures from any provisions of, any ABL Collateral
Document, in each case in respect of the ABL Priority Collateral or changing in
any manner the rights of the Joint ABL Agent, such ABL Claimholders or the ABL
Grantor thereunder in respect of the ABL Priority

 

24



--------------------------------------------------------------------------------

Collateral, then such amendment, waiver or consent shall apply automatically to
any comparable provision of a Term Loan Collateral Document without the consent
of the Term Loan Collateral Agent or any other Term Loan Claimholder and without
any action by the Term Loan Collateral Agent or the ABL Grantor, provided that:

(1) no such amendment, waiver or consent shall have the effect of:

(A) removing assets subject to the Lien of the Term Loan Collateral Documents on
any ABL Priority Collateral, except to the extent that a release of such Lien is
required by Section 5.1 and provided that there is a corresponding release of
the Liens securing the ABL Obligations;

(B) imposing duties on the Term Loan Collateral Agent without its consent; or

(C) permitting other Liens on the ABL Priority Collateral not permitted under
the terms of the Term Loan Documents or Section 6; and

(2) notice of such amendment, waiver or consent shall have been given to the
Term Loan Collateral Agent within ten Business Days after the effective date of
such amendment, waiver or consent.

5.4 Confirmation of Subordination in Term Loan Collateral Documents. The ABL
Grantor agrees that each Term Loan Collateral Document in respect of ABL
Priority Collateral shall include the following language (or language to similar
effect approved by the Joint ABL Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Term Loan Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Term Loan Collateral Agent hereunder are
subject to the provisions of the ABL Intercreditor Agreement, dated as of
August 29, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “ABL Intercreditor Agreement”), among
Bank of the West and ING Capital LLC, as Joint ABL Agent and BNP Paribas, as
Term Loan Collateral Agent and certain other persons party or that may become
party thereto from time to time. In the event of any conflict between the terms
of the ABL Intercreditor Agreement and this Agreement, the terms of the ABL
Intercreditor Agreement shall govern and control, to the extent provided
therein.”

 

25



--------------------------------------------------------------------------------

5.5 Gratuitous Bailee/Agent for Perfection.

(a) Each ABL Agent agrees to hold that part of the ABL Priority Collateral that
is in its possession or control (or in the possession or control of its agents
or bailees) to the extent that possession or control thereof is taken to perfect
a Lien thereon under the UCC (such ABL Priority Collateral being the “ABL
Pledged Collateral”) as collateral agent for the ABL Claimholders and as
gratuitous bailee for the Term Loan Collateral Agent (such bailment being
intended, among other things, to satisfy the requirements of Sections
8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) and any assignee thereof
solely for the purpose of perfecting the security interest granted under the ABL
Loan Documents and the Term Loan Documents, respectively, on ABL Priority
Collateral subject to the terms and conditions of this Section 5.5. Solely with
respect to any ABL Priority Collateral constituting deposit accounts under the
control (within the meaning of Section 9-104 of the UCC) of either ABL Agent,
such ABL Agent agrees to also hold control over such deposit accounts as
gratuitous agent for the Term Loan Collateral Agent, subject to the terms and
conditions of this Section 5.5. Prior to a Discharge of ABL Obligations, at the
request of the Joint ABL Agent, the Term Loan Collateral Agent shall turn over
possession of any ABL Pledged Collateral in possession of the Term Loan
Collateral Agent to the either ABL Agent.

(b) The Joint ABL Agent shall have no obligation whatsoever to the other ABL
Claimholders, the Term Loan Collateral Agent or any Term Loan Claimholder to
ensure that the ABL Pledged Collateral is genuine or owned by the ABL Grantor,
to perfect the security interest of the Term Loan Collateral Agent or other Term
Loan Claimholders or to preserve rights or benefits of any Person except as
expressly set forth in this Section 5.5. The duties or responsibilities of the
Joint ABL Agent under this Section 5.5 shall be limited solely to holding the
ABL Pledged Collateral as bailee (and with respect to deposit accounts, agent)
in accordance with this Section 5.5 and delivering the ABL Pledged Collateral
upon a Discharge of ABL Obligations as provided in Section 5.5(d).

(c) No Joint ABL Agent or any other ABL Claimholder shall have by reason of the
ABL Collateral Documents, the Term Loan Collateral Documents, this Agreement or
any other document a fiduciary relationship in respect of the Term Loan
Collateral Agent or any other Term Loan Claimholder and the Term Loan Collateral
Agent and the Term Loan Claimholders hereby waive and release the Joint ABL
Agent and the other ABL Claimholders from all claims and liabilities arising
pursuant to the Joint ABL Agent’s role under this Section 5.5 as gratuitous
bailee and gratuitous agent with respect to the ABL Pledged Collateral. It is
understood and agreed that the interests of the Joint ABL Agent and the other
ABL Claimholders, on the one hand, and the Term Loan Collateral Agent and the
Term Loan Claimholders on the other hand, may differ and the Joint ABL Agent and
the ABL Claimholders shall be fully entitled to act in their own interest
without taking into account the interests of the Term Loan Collateral Agent or
the Term Loan Claimholders.

 

26



--------------------------------------------------------------------------------

(d) Upon the Discharge of ABL Obligations, the Joint ABL Agent shall deliver the
remaining ABL Pledged Collateral in its possession (if any) together with any
necessary endorsements (which endorsement shall be without recourse and without
any representation or warranty), in the following order: (i) if a Discharge of
Term Loan Obligations has not already occurred, to the Term Loan Collateral
Agent, (ii) if a Discharge of Term Loan Obligations has already occurred, to the
ABL Grantor or to whomever may be lawfully entitled to receive the same.
Following the Discharge of ABL Obligations, Joint ABL Agent further agrees to
take all other action reasonably requested by Term Loan Collateral Agent at the
expense of the ABL Grantor in connection with the Term Loan Collateral Agent
obtaining a first-priority security interest in the ABL Priority Collateral.
After the Discharge of ABL Obligations has occurred, upon the Discharge of Term
Loan Obligations, Term Loan Collateral Agent shall deliver the remaining ABL
Pledged Collateral in its possession (if any) together with any necessary
endorsements (which endorsement shall be without recourse and without any
representation or warranty) to the ABL Grantor or to whomever may be lawfully
entitled to receive the same.

5.6 When Discharge of ABL Obligations Deemed to Not Have Occurred. (a) If, at
any time after the Discharge of ABL Obligations has occurred or
contemporaneously therewith, the ABL Grantor enters into any Refinancing of any
ABL Loan Document evidencing an ABL Obligation, then such Discharge of ABL
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement (provided, that for avoidance of doubt, such Refinancing shall
not have any effect with respect to any actions taken by the Term Loan
Collateral Agent or any Term Loan Claimholder after the occurrence of such first
Discharge of ABL Obligations and prior to the date of such Refinancing), and,
from and after the date on which the New ABL Debt Notice is delivered to the
Term Loan Collateral Agent in accordance with the next sentence, the obligations
under such Refinancing of the ABL Loan Document shall automatically be treated
as ABL Obligations for all purposes of this Agreement, including for purposes of
the Lien priorities and rights in respect of ABL Priority Collateral set forth
herein, and the Joint ABL Agent under such ABL Loan Documents shall be the Joint
ABL Agent for all purposes of this Agreement. This Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto from such date of reinstatement. Upon receipt of a notice (the “New ABL
Debt Notice”) stating that the ABL Grantor has entered into a new ABL Loan
Document (which notice shall include the identity of the new Joint ABL Agent,
such agent, the “New ABL Agent”), the Term Loan Collateral Agent shall promptly
(a) enter into such documents and agreements (including amendments or
supplements to this Agreement) as the ABL Grantor or such New ABL Agent shall
reasonably request in order to provide to the New ABL Agent the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement and (b) deliver to the New ABL Agent any ABL Pledged
Collateral held by it together with any necessary endorsements (or

 

27



--------------------------------------------------------------------------------

otherwise allow the New ABL Agent to obtain control of such ABL Pledged
Collateral). The New ABL Agent shall agree in a writing addressed to the Term
Loan Collateral Agent and the Term Loan Claimholders to be bound by the terms of
this Agreement. If the new ABL Obligations under the new ABL Loan Documents are
secured by assets of the ABL Grantor constituting ABL Priority Collateral that
do not also secure the Term Loan Obligations, then the Term Loan Obligations
shall be secured at such time by a second-priority Lien on such assets to the
same extent provided in the Term Loan Collateral Documents and this Agreement
except to the extent such Lien on such assets constitutes a Term Loan Declined
Lien. This Section 5.6(a) shall survive termination of this Agreement.

(b) If, at any time after the Discharge of Term Loan Obligations has occurred or
contemporaneously therewith, the ABL Grantor enters into any Refinancing of any
Term Loan Document evidencing a Term Loan Obligation, then such Discharge of
Term Loan Obligations shall automatically be deemed not to have occurred for all
purposes of this Agreement (provided, that for avoidance of doubt, such
Refinancing shall not have any effect with respect to any actions taken by the
ABL Collateral Agent or any ABL Claimholder after the occurrence of such first
Discharge of Term Loan Obligations and prior to the date of such Refinancing),
and, from and after the date on which the New Term Loan Debt Notice is delivered
to the Joint ABL Agent in accordance with the next sentence, the obligations
under such Refinancing of the Term Loan Document shall automatically be treated
as Term Loan Obligations for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of ABL Priority Collateral
set forth herein, and the Term Loan Collateral Agent under such Term Loan
Documents shall be the Term Loan Collateral Agent for all purposes of this
Agreement. This Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto from such date of reinstatement.
Upon receipt of a notice (the “New Term Debt Notice”) stating that the ABL
Grantor has entered into a new Term Loan Document (which notice shall include
the identity of the new Term Loan Collateral Agent, such agent, the “New Term
Loan Agent”), the Joint ABL Agent shall promptly (a) enter into such documents
and agreements (including amendments or supplements to this Agreement) as the
ABL Grantor or such New Term Loan Agent shall reasonably request in order to
provide to the New Term Loan Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement. The New
Term Loan Agent shall agree in a writing addressed to the Joint ABL Agent and
the ABL Claimholders to be bound by the terms of this Agreement. If the new Term
Loan Obligations under the new Term Loan Documents are secured by assets of the
ABL Grantor constituting ABL Priority Collateral that do not also secure the ABL
Obligations, then the ABL Obligations shall be secured at such time by a
first-priority Lien on such assets to the same extent provided in the ABL
Collateral Documents and this Agreement except to the extent such Lien on such
assets constitutes an ABL Declined Lien. This Section 5.6(b) shall survive
termination of this Agreement.

5.7 Purchase Right. (a) Without prejudice to the enforcement of any of the ABL
Claimholders’ remedies under the ABL Loan Documents in respect of the ABL
Priority Collateral, this Agreement, at law or in equity or otherwise, the ABL

 

28



--------------------------------------------------------------------------------

Claimholders agree at any time following the earliest to occur of (i) an
acceleration of any of the ABL Obligations in accordance with the terms of the
applicable ABL Loan Documents, (ii) a payment default under any ABL Loan
Document that has not been cured or waived by the applicable ABL Claimholders
within 60 days of the occurrence thereof or (iii) the commencement of any
Insolvency or Liquidation Proceeding with respect to the ABL Grantor, the ABL
Claimholders will offer the Term Loan Claimholders the option to purchase the
entire aggregate amount (but not less than the entirety) of outstanding ABL
Obligations (including unfunded commitments under any ABL Loan Document that
have not been terminated at such time) at the Purchase Price without warranty or
representation or recourse except as provided in Section 5.7(d), on a pro rata
basis among the ABL Claimholders, which offer may be accepted by less than all
of the Term Loan Claimholders so long as all the accepting Term Loan
Claimholders shall when taken together purchase such entire aggregate amount as
set forth above.

(b) The “Purchase Price” will equal the sum of (1) the full amount of all ABL
Obligations then-outstanding and unpaid at par (including principal, accrued but
unpaid interest and fees and any other unpaid amounts, including breakage costs
and, in the case of any secured hedging obligations, the amount that would be
payable by the relevant Grantor thereunder if such Grantor were to terminate the
hedge agreement in respect thereof on the date of the purchase or, if not
terminated, an amount determined by the relevant ABL Claimholder to be necessary
to collateralize its credit risk arising out of such agreement, but excluding
any prepayment penalties or premiums), (2) the cash collateral to be furnished
to the ABL Claimholders providing letters of credit under the ABL Loan Documents
in such amount (not to exceed 103% thereof) as such ABL Claimholders determine
is reasonably necessary to secure such ABL Claimholders in connection with any
such outstanding and undrawn letters of credit and (3) all accrued and unpaid
fees, expenses and other amounts (including attorneys’ fees and expenses) owed
to the ABL Claimholders under or pursuant to the ABL Loan Documents on the date
of purchase.

(c) The Term Loan Claimholders shall irrevocably accept or reject such offer
within ten (10) days of the receipt thereof and the parties shall endeavor to
close promptly thereafter. If the Term Loan Claimholders (or any subset of them)
accept such offer, it shall be exercised pursuant to documentation mutually
acceptable to each of the Joint ABL Agent and the Term Loan Collateral Agent. If
the Term Loan Claimholders reject such offer (or do not so irrevocably accept
such offer within the required timeframe), the ABL Claimholders shall have no
further obligations pursuant to this Section 5.7 and may take any further
actions in their sole discretion in accordance with the ABL Loan Documents and
this Agreement. Each ABL Claimholder will retain all rights to indemnification
provided in the relevant ABL Loan Documents for all claims and other amounts
relating to periods prior to the purchase of the ABL Obligations pursuant to
this Section 5.7.

(d) The purchase and sale of the ABL Obligations under this Section 5.7 will be
without recourse and without representation or warranty of any kind by the ABL
Claimholders, except that the ABL Claimholders shall severally and not jointly
represent and warrant to the Term Loan Claimholders that on the date of such
purchase, immediately before giving effect to the purchase;

 

29



--------------------------------------------------------------------------------

(1) the principal of and accrued and unpaid interest on the ABL Obligations, and
the fees and expenses thereof owed to the respective ABL Claimholders, are as
stated in any assignment agreement prepared in connection with the purchase and
sale of the ABL Obligations; and

(2) each ABL Claimholder owns the ABL Obligations purported to be owned by it
free and clear of any Liens (other than participation interests not prohibited
by the ABL Loan Documents, in which case the Purchase Price will be
appropriately adjusted so that the Term Loan Claimholders do not pay amounts
represented by participation interests to the extent that the Term Loan
Claimholders expressly assume the obligations under such participation
interests).

SECTION 6. Insolvency or Liquidation Proceedings.

6.1 Finance and Sale Issues. Until the Discharge of ABL Obligations has
occurred, if the ABL Grantor shall be subject to any Insolvency or Liquidation
Proceeding and the Joint ABL Agent shall desire to permit the use of “Cash
Collateral” (as such term is defined in Section 363(a) of the Bankruptcy Code)
constituting ABL Priority Collateral or proceeds thereof on which such Joint ABL
Agent or any other creditor has a Lien, or to permit the ABL Grantor to obtain
financing, whether from the ABL Claimholders or any other Person under
Section 364 of the Bankruptcy Code or any similar Bankruptcy Law (“DIP
Financing”), then the Term Loan Collateral Agent, on behalf of itself and each
other Term Loan Claimholder, will not object to such Cash Collateral use or DIP
Financing (including any proposed orders for such Cash Collateral use and/or DIP
Financing which are acceptable to the Joint ABL Agent) and to the extent the
Liens on any ABL Priority Collateral securing the ABL Obligations are
subordinated to or pari passu with such DIP Financing, the Term Loan Collateral
Agent will subordinate its Liens in such ABL Priority Collateral to the Liens
securing such DIP Financing (and all Obligations relating thereto) and will not
request adequate protection or any other relief in connection therewith (except,
as expressly agreed by the Joint ABL Agent or to the extent permitted by
Section 6.3); provided that (i) the Term Loan Collateral Agent and the other
Term Loan Claimholders retain the right to object to any ancillary agreements or
arrangements regarding Cash Collateral use or the DIP Financing that are
materially prejudicial to their interests with respect to the ABL Priority
Collateral and (ii) such DIP Financing does not compel the ABL Grantor to seek
confirmation of a specific plan of reorganization for which all or substantially
all of the material terms are set forth in the DIP Financing documentation or a
related document. No Term Loan Claimholder (unless such Term Loan Claimholder is
also an ABL Claimholder) may provide DIP Financing to the ABL Grantor secured by
Liens on ABL Priority Collateral equal or senior in priority to the Liens
securing any ABL Obligations. The Term Loan

 

30



--------------------------------------------------------------------------------

Collateral Agent, on behalf of itself and each other Term Loan Claimholder,
agrees that it will not oppose any sale of ABL Priority Collateral free and
clear of the Liens of the Term Loan Claimholders conducted in accordance with
Section 363 of the Bankruptcy Code (or any equivalent provisions in any other
applicable jurisdictions) that has been consented to by the Joint ABL Agent, and
it (i) will be deemed to have consented to any such sale, (ii) will agree not to
seek consultation rights in connection therewith and (iii) shall not have the
right to credit bid under Section 363(k) of the Bankruptcy Code with respect to
any such sale unless the cash portion of any such bid is sufficient to a cause a
Discharge of the ABL Obligations. Nothing in this Agreement shall in any way
limit or affect the rights of the ABL Claimholders or the Term Loan Claimholders
to object to any plan on any basis.

6.2 Relief from the Automatic Stay. Until the Discharge of ABL Obligations has
occurred, the Term Loan Collateral Agent, on behalf of itself and each other
Term Loan Claimholder, agrees that none of them shall: (i) seek (or support any
other Person seeking) relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding of the ABL Grantor in respect of the ABL
Priority Collateral, without the prior written consent of the Joint ABL Agent,
unless a motion for adequate protection permitted under Section 6.3 has been
denied by a bankruptcy court or (ii)  oppose (or support any other Person in
opposing) any request by the Joint ABL Agent for relief from such stay.

6.3 Adequate Protection.

(a) The Term Loan Collateral Agent, on behalf of itself and each other Term Loan
Claimholder, agrees that none of them shall contest (or support any other Person
contesting):

(1) any request by the Joint ABL Agent or any other ABL Claimholder for adequate
protection under any Bankruptcy Law with respect to ABL Priority Collateral; or

(2) any objection by the Joint ABL Agent or any other ABL Claimholder to any
motion, relief, action or proceeding based on the Joint ABL Agent or any ABL
Claimholder claiming a lack of adequate protection with respect to ABL Priority
Collateral.

(b) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding of the ABL Grantor:

(1) if the ABL Claimholders (or any subset thereof) are granted adequate
protection with respect to ABL Priority Collateral in the form of additional
collateral in connection with any Cash Collateral use or DIP Financing, then the
Term Loan Collateral Agent, for itself and any other Term Loan Claimholder, may
seek or request adequate protection in the form of a Lien on such additional
collateral, which Lien will be subordinated to the Liens securing the ABL
Obligations and such Cash Collateral use or DIP Financing (and all Obligations
relating thereto) on the same basis as the other Liens securing the Term Loan
Obligations are so subordinated to the ABL Obligations under this Agreement; and

 

31



--------------------------------------------------------------------------------

(2) the Term Loan Collateral Agent and Term Loan Claimholders shall only be
permitted to seek adequate protection with respect to their rights in the ABL
Priority Collateral in any Insolvency or Liquidation Proceeding of the ABL
Grantor in the form of (A) additional collateral; provided that as adequate
protection for the ABL Obligations, the Joint ABL Agent, on behalf of the ABL
Claimholders, is also granted a Lien on such additional collateral, which Lien
shall be senior to any Lien of the Term Loan Collateral Agent and the Term Loan
Claimholders on such additional collateral; (B) replacement Liens on the ABL
Priority Collateral; provided that as adequate protection for the ABL
Obligations, the Joint ABL Agent, on behalf of the ABL Claimholders, is also
granted replacement Liens on the ABL Priority Collateral, which Liens shall be
senior to the Liens of the Term Loan Collateral Agent and the Term Loan
Claimholders on the ABL Priority Collateral; (C) an administrative expense claim
against the ABL Grantor; provided that as adequate protection for the ABL
Obligations, the Joint ABL Agent, on behalf of the ABL Claimholders, is also
granted an administrative expense claim against the ABL Grantor which is senior
and prior to the administrative expense claim of the Term Loan Collateral Agent
and the other Term Loan Claimholders; and (D) cash payments with respect to
Post-Petition Interest on the Term Loan Obligations to the extent such
Post-Petition Interest relates to the value of the Term Loan Claimholders’ Lien
on the ABL Priority Collateral; provided that (1) as adequate protection for the
ABL Obligations, the Joint ABL Agent, on behalf of the ABL Claimholders, is also
granted cash payments with respect to Post-Petition Interest on the ABL
Obligations to the extent such Post-Petition Interest relates to the value of
the ABL Claimholders’ Lien on the ABL Priority Collateral, and (2) such cash
payments do not exceed an amount equal to the interest accruing on the principal
amount of Term Loan Obligations outstanding on the date such relief is granted
at the interest rate under the Term Loan Documents and accruing from the date
the Term Loan Collateral Agent is granted such relief. If any Term Loan
Claimholder receives Post-Petition Interest and/or adequate protection payments
in an Insolvency or Liquidation Proceeding of the ABL Grantor with respect to
the ABL Priority Collateral (“Term Loan Adequate Protection Payments”), and the
ABL Claimholders do not receive payment in full in cash of all ABL Obligations
upon the effectiveness of the plan of reorganization for, or conclusion of, that
Insolvency or Liquidation Proceeding, then each Term Loan Claimholder shall pay
over to the ABL Claimholders an amount (the “Pay-Over Amount”) equal to the
lesser of (i) the Term Loan Adequate Protection Payments received by such Term
Loan Claimholders and (ii) the amount of the short-fall (the “Short Fall”) in
payment in full in cash of the ABL Obligations; provided that to the

 

32



--------------------------------------------------------------------------------

extent any portion of the Short Fall represents payments received by the ABL
Claimholders in the form of promissory notes, equity or other property, equal in
value to the cash paid in respect of the Pay-Over Amount, the ABL Claimholders
shall, upon receipt of the Pay-Over Amount, transfer those promissory notes,
equity or other property, equal in value to the cash paid in respect of the
Pay-Over Amount, to the applicable Term Loan Claimholders pro rata in exchange
for the Pay-Over Amount. Notwithstanding anything herein to the contrary, the
ABL Claimholders shall not be deemed to have consented to, and expressly retain
their rights to object to, the grant of adequate protection in the form of cash
payments to the Term Loan Claimholders made pursuant to this Section 6.3(b).

(c) The Term Loan Collateral Agent, on behalf of itself and each other Term Loan
Claimholder, agrees that notice of a hearing to approve DIP Financing or use of
Cash Collateral on an interim basis shall be adequate if delivered to the Term
Loan Collateral Agent at least two (2) Business Days in advance of such hearing
and that notice of a hearing to approve DIP Financing or use of Cash Collateral
on a final basis shall be adequate if delivered to the Term Loan Collateral
Agent at least fifteen (15) days in advance of such hearing.

6.4 No Waiver. Subject to Section 6.7(b), nothing contained herein shall
prohibit or in any way limit the Joint ABL Agent or any other ABL Claimholder
from objecting in any Insolvency or Liquidation Proceeding of the ABL Grantor or
otherwise to any action taken by the Term Loan Collateral Agent or any of the
other Term Loan Claimholders with respect to the ABL Priority Collateral,
including the seeking by the Term Loan Collateral Agent or any other Term Loan
Claimholder of adequate protection or the asserting by the Term Loan Collateral
Agent or any other Term Loan Claimholder of any of its rights and remedies under
the Term Loan Documents or otherwise, in each case in respect of the ABL
Priority Collateral.

6.5 Avoidance Issues. If any ABL Claimholder is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of the ABL Grantor any amount paid in respect of ABL Obligations (a “Recovery”),
then such ABL Claimholder shall be entitled to a reinstatement of its ABL
Obligations with respect to all such recovered amounts on the date of such
Recovery, and from and after the date of such reinstatement the Discharge of ABL
Obligations shall be deemed not to have occurred for all purposes hereunder. If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto from such date of reinstatement. This Section 6.5 shall
survive termination of this Agreement.

6.6 Reorganization Securities. If, in any Insolvency or Liquidation Proceeding
of the ABL Grantor, debt obligations of the reorganized debtor of the ABL
Grantor secured by Liens upon any property of the reorganized debtor of the ABL
Grantor are distributed pursuant to a plan of reorganization, arrangement,
compromise or

 

33



--------------------------------------------------------------------------------

liquidation or similar dispositive restructuring plan, both on account of ABL
Obligations and on account of Term Loan Obligations, then, to the extent the
debt obligations distributed on account of the ABL Obligations and on account of
the Term Loan Obligations are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

6.7 Post-Petition Interest.

(a) None of the Term Loan Collateral Agent or any other Term Loan Claimholder
shall oppose or seek to challenge any claim by the Joint ABL Agent or any other
ABL Claimholder for allowance in any Insolvency or Liquidation Proceeding of the
ABL Grantor of ABL Obligations consisting of Post-Petition Interest to the
extent of the value of any ABL Claimholder’s Lien on the ABL Priority
Collateral, without regard to the existence of the Liens of the Term Loan
Collateral Agent or the other Term Loan Claimholders on the ABL Priority
Collateral.

(b) None of the Joint ABL Agent or any other ABL Claimholder shall oppose or
seek to challenge any claim by the Term Loan Collateral Agent or any other Term
Loan Claimholder for allowance in any Insolvency or Liquidation Proceeding of
the ABL Grantor of Term Loan Obligations consisting of Post-Petition Interest to
the extent of the value of the Lien of the Term Loan Collateral Agent, on behalf
of the Term Loan Claimholders, on the ABL Priority Collateral (after taking into
account the amount of the ABL Obligations).

6.8 Waiver. The Term Loan Collateral Agent, on behalf of itself and each other
Term Loan Claimholder, waives any claim it may hereafter have against any ABL
Claimholder arising out of the election of any ABL Claimholder of the
application of Section 1111(b)(2) of the Bankruptcy Code, and/or out of any cash
collateral or financing arrangement or out of any grant of a security interest,
in each case in connection with the ABL Priority Collateral in any Insolvency or
Liquidation Proceeding of the ABL Grantor so long as such actions are not in
express contravention of the terms of this Agreement.

6.9 Separate Grants of Security and Separate Classification. The Term Loan
Collateral Agent, on behalf of itself and each other Term Loan Claimholder, and
the Joint ABL Agent on behalf of itself and each other ABL Claimholder,
acknowledges and agrees that:

(a) the grants of Liens on the ABL Priority Collateral pursuant to the ABL
Collateral Documents and the Term Loan Collateral Documents constitute two
separate and distinct grants of Liens; and

(b) because of, among other things, their differing rights in the ABL Priority
Collateral, the Term Loan Obligations are fundamentally different from the ABL
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency or Liquidation Proceeding of the ABL
Grantor.

 

34



--------------------------------------------------------------------------------

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the ABL Claimholders and
the Term Loan Claimholders in respect of the ABL Priority Collateral constitute
only one secured claim (rather than separate classes of senior and junior
secured claims), then each of the parties hereto hereby acknowledges and agrees
that all distributions shall be made as if there were separate classes of senior
and junior secured claims against the ABL Grantor in respect of the ABL Priority
Collateral (with the effect being that, to the extent that the aggregate value
of the ABL Priority Collateral is sufficient (for this purpose ignoring all
claims held by the Term Loan Claimholders), the ABL Claimholders shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing (or that
would be owing if there were such separate classes of senior and junior secured
claims) in respect of Post-Petition Interest (including any additional interest
payable pursuant to the ABL Loan Documents arising from or related to a default,
which is disallowed as a claim in any Insolvency or Liquidation Proceeding of
the ABL Grantor) before any distribution is made in respect of the claims held
by the Term Loan Claimholders with respect to the ABL Priority Collateral, with
the Term Loan Collateral Agent, on behalf of itself and each other Term Loan
Claimholder, hereby acknowledging and agreeing to turn over to the Joint ABL
Agent, on behalf of itself and each other ABL Claimholder, ABL Priority
Collateral or proceeds of ABL Priority Collateral otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Term Loan Claimholders).

6.10 Effectiveness in Insolvency or Liquidation Proceedings. The Parties
acknowledge that this Agreement is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code with respect to the ABL Priority
Collateral, which will be effective before, during and after the commencement of
an Insolvency or Liquidation Proceeding. All references in this Agreement to the
ABL Grantor will include such Person as a debtor-in-possession and any receiver
or trustee for such Person in an Insolvency or Liquidation Proceeding.

SECTION 7. Reliance; Waivers; Etc.

7.1 Reliance. Other than any reliance on the terms of this Agreement, the Joint
ABL Agent, on behalf of itself and each other ABL Claimholder, acknowledges that
it and such other ABL Claimholders have, independently and without reliance on
the Term Loan Collateral Agent or any other Term Loan Claimholder, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into each of the ABL Loan Documents and be bound
by the terms of this Agreement and they will continue to make their own credit
decision in taking or not taking any action under the ABL Loan Documents or this
Agreement. The Term Loan Collateral Agent, on behalf of itself and each other
Term Loan Claimholder, acknowledges that it and such other Term Loan
Claimholders have, independently and

 

35



--------------------------------------------------------------------------------

without reliance on the Joint ABL Agent or any other ABL Claimholder, and based
on documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into each of the Term Loan Documents and be bound
by the terms of this Agreement and they will continue to make their own credit
decision in taking or not taking any action under the Term Loan Documents or
this Agreement.

7.2 No Warranties or Liability. The Joint ABL Agent, on behalf of itself and
each other ABL Claimholder, acknowledges and agrees that none of the Term Loan
Collateral Agent or any other Term Loan Claimholder has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Term Loan Documents, the ownership of any ABL Priority Collateral or the
perfection or priority of any Liens thereon. Except as otherwise provided
herein, the Term Loan Claimholders will be entitled to manage and supervise
their respective loans and extensions of credit under the Term Loan Documents in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. The Term Loan Collateral Agent, on behalf of itself and each other
Term Loan Claimholder, acknowledges and agrees that none of the Joint ABL Agent
or any other ABL Claimholder has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the ABL Loan Documents,
the ownership of any ABL Priority Collateral or the perfection or priority of
any Liens thereon. Except as otherwise provided herein, the ABL Claimholders
will be entitled to manage and supervise their respective loans and extensions
of credit under the ABL Loan Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. The Term Loan Collateral
Agent and the other Term Loan Claimholders shall have no duty to the Joint ABL
Agent or any other ABL Claimholder, and the Joint ABL Agent and the other ABL
Claimholders shall have no duty to the Term Loan Collateral Agent or any other
Term Loan Claimholder, to act or refrain from acting in a manner which allows,
or results in, the occurrence or continuance of an event of default or default
under any agreements with the ABL Grantor (including the ABL Loan Documents and
the Term Loan Documents), regardless of any knowledge thereof which they may
have or be charged with.

7.3 No Waiver of Lien Priorities.

(a) No right of the ABL Claimholders, the Joint ABL Agent or any of them to
enforce any provision of this Agreement or any ABL Loan Document shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of the ABL Grantor or by any act or failure to act by any ABL Claimholder
or the Joint ABL Agent, or by any noncompliance by any Person with the terms,
provisions and covenants of this Agreement, any of the ABL Loan Documents or any
of the Term Loan Documents, regardless of any knowledge thereof which the Joint
ABL Agent or any ABL Claimholder, or any of them, may have or be otherwise
charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the ABL Grantors under the ABL Loan

 

36



--------------------------------------------------------------------------------

Documents and subject to the provisions of Section 5.3(a)), the ABL
Claimholders, the Joint ABL Agent and any of them may, at any time and from time
to time in accordance with the ABL Loan Documents and/or applicable law, without
the consent of, or notice to, the Term Loan Collateral Agent or any other Term
Loan Claimholder, without incurring any liabilities to the Term Loan Collateral
Agent or any other Term Loan Claimholder and without impairing or releasing the
Lien priorities on the ABL Priority Collateral and other benefits provided in
this Agreement (even if any right of subrogation or other right or remedy of the
Term Loan Collateral Agent or any other Term Loan Claimholder is affected,
impaired or extinguished thereby) do any one or more of the following:

(1) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the ABL Obligations or any Lien on any ABL Priority Collateral or guaranty by
the ABL Grantor of any of the ABL Obligations or any liability of the ABL
Grantor, or any liability incurred directly or indirectly in respect thereof
(including any increase in or extension of the ABL Obligations, without any
restriction as to the tenor or terms of any such increase or extension) or
otherwise amend, renew, exchange, extend, modify or supplement in any manner any
Liens on the ABL Priority Collateral held by the Joint ABL Agent or any of the
other ABL Claimholders, the ABL Obligations or any of the ABL Loan Documents;

(2) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the ABL Priority Collateral or
any liability of the ABL Grantor to any of the ABL Claimholders or the Joint ABL
Agent, or any liability incurred directly or indirectly in respect thereof;

(3) settle or compromise any ABL Obligation of the ABL Grantor or any other
liability of the ABL Grantor or any security granted by the ABL Grantor therefor
or any liability incurred directly or indirectly in respect thereof and apply
any sums by whomsoever paid and however realized to any liability (including the
ABL Obligations of the ABL Grantor) in any manner or order; and

(4) exercise or delay in or refrain from exercising any right or remedy against
the ABL Grantor or any security granted by the ABL Grantor, and elect any remedy
against the ABL Grantor and otherwise deal freely with the ABL Grantor or any
ABL Priority Collateral and any security granted by the ABL Grantor and any
guarantor or any liability of the ABL Grantor to the ABL Claimholders or any
liability incurred directly or indirectly in respect thereof.

 

37



--------------------------------------------------------------------------------

(c) Until the Discharge of ABL Obligations, the Term Loan Collateral Agent, on
behalf of itself and each other Term Loan Claimholder, agrees not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of any
marshaling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to the ABL Priority Collateral or
any other similar rights a junior secured creditor may have under applicable law
with respect to the ABL Priority Collateral.

7.4 Obligations Unconditional. All rights, interests, agreements and obligations
of the Joint ABL Agent and the ABL Claimholders and the Term Loan Collateral
Agent and the other Term Loan Claimholders, respectively, hereunder shall remain
in full force and effect irrespective of:

(a) any lack of validity or enforceability of any ABL Loan Documents or any Term
Loan Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
ABL Obligations or Term Loan Obligations, or any amendment or waiver or other
modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of any ABL Loan Document or any Term Loan
Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any ABL Priority Collateral or any other collateral, or
any amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the ABL Obligations or Term Loan
Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the ABL Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, the ABL Grantor in respect of the Joint ABL Agent, the
ABL Obligations, any ABL Claimholder, the Term Loan Collateral Agent, the Term
Loan Obligations or any Term Loan Claimholder in respect of this Agreement.

SECTION 8. Miscellaneous.

8.1 Integration/Conflicts. This Agreement, the ABL Loan Documents and the Term
Loan Documents represent the entire agreement of the ABL Grantor, the ABL
Claimholders and the Term Loan Claimholders with respect to the subject matter
hereof and thereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. There are no promises, undertakings, representations or warranties by
the ABL Claimholders or the Term Loan Claimholders relative to the subject
matter hereof and thereof not expressly set forth or

 

38



--------------------------------------------------------------------------------

referred to herein or therein. In the event of any conflict between the
provisions of this Agreement and the provisions of the ABL Loan Documents or the
Term Loan Documents or the Term Loan Intercreditor and Collateral Agency
Agreement, the provisions of this Agreement shall govern and control with
respect to the ABL Priority Collateral or any actions against the ABL Grantor.
In the event of any conflict between the provisions of the Term Loan
Intercreditor and Collateral Agency Agreement and the provisions of the ABL Loan
Documents, the Term Loan Documents or this Agreement, the provisions of the Term
Loan Intercreditor and Collateral Agency Agreement shall govern and control with
respect to the Term Priority Collateral and any actions against any ABL
Guarantor.

8.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination on the ABL Priority
Collateral and the ABL Claimholders may continue, at any time and without notice
to the Term Loan Collateral Agent or any other Term Loan Claimholder subject to
the Term Loan Documents, to extend credit and other financial accommodations and
lend monies to or for the benefit of the ABL Grantor constituting ABL
Obligations in reliance hereof. The Term Loan Collateral Agent, on behalf of
itself and each other Term Loan Claimholder, hereby waives any right it may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding of the ABL
Grantor. Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good faith negotiations
to replace any invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to those of
the invalid, illegal or unenforceable provisions. All references to the ABL
Grantor shall include the ABL Grantor as debtor and debtor-in-possession and any
receiver, trustee or similar person for any other ABL Grantor (as the case may
be) in any Insolvency or Liquidation Proceeding of the ABL Grantor. This
Agreement shall terminate and be of no further force and effect on the earlier
to occur of (x) the date on which there has been a Discharge of ABL Obligations
and (y) the date on which there has been a Discharge of Term Loan Obligations,
in each case, subject to Sections 5.6 and 6.5; provided, however, that no
termination shall relieve any party of its obligations incurred hereunder prior
to the date of termination.

8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Term Loan Collateral Agent or the Joint ABL
Agent shall be deemed to be made unless the same shall be in writing signed on
behalf of each party hereto or its authorized agent and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the rights of the parties making such waiver or the obligations
of the other parties to such party in any other respect or at any other time.
Notwithstanding the foregoing, no ABL Grantor shall have any right to consent to
or approve any amendment, modification or

 

39



--------------------------------------------------------------------------------

waiver of any provision of this Agreement, except with respect to this
Section 8.3 (including, in each case, each defined term referred to therein to
the extent used therein) to the extent such amendment, modification or waiver
directly and adversely affects the rights of the ABL Grantor.

8.4 Information Concerning Financial Condition of the ABL Grantor and its
Subsidiaries. The Joint ABL Agent and the ABL Claimholders, on the one hand, and
the Term Loan Claimholders and the Term Loan Collateral Agent, on the other
hand, shall each be responsible for keeping themselves informed of (a) the
financial condition of the ABL Grantor and all endorsers and/or guarantors of
the ABL Obligations or the Term Loan Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the ABL Obligations or the Term Loan
Obligations. The Joint ABL Agent and the other ABL Claimholders shall have no
duty to advise the Term Loan Collateral Agent or any other Term Loan Claimholder
of information known to it or them regarding such condition or any such
circumstances or otherwise. In the event the Joint ABL Agent or any of the other
ABL Claimholders, in its or their sole discretion, undertakes at any time or
from time to time to provide any such information to the Term Loan Collateral
Agent or any other Term Loan Claimholder, it or they shall be under no
obligation:

(a) to make, and the Joint ABL Agent and the other ABL Claimholders shall not
make, any express or implied representation or warranty, including with respect
to the accuracy, completeness, truthfulness or validity of any such information
so provided;

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5 Subrogation. With respect to the value of any payments or distributions in
cash, property or other assets that any of the Term Loan Claimholders or the
Term Loan Collateral Agent pays over to the Joint ABL Agent or the ABL
Claimholders under the terms of this Agreement, the Term Loan Claimholders and
the Term Loan Collateral Agent shall be subrogated to the rights of the Joint
ABL Agent and the ABL Claimholders; provided that the Term Loan Collateral
Agent, on behalf of itself and each other Term Loan Claimholder, hereby agrees
not to assert or enforce any such rights of subrogation it may acquire as a
result of any payment hereunder until the Discharge of ABL Obligations has
occurred. The ABL Grantor acknowledges and agrees that the value of any payments
or distributions in cash, property or other assets received by the Term Loan
Collateral Agent or the Term Loan Claimholders that are paid over to the Joint
ABL Agent or the ABL Claimholders pursuant to this Agreement shall not reduce
any of the Term Loan Obligations.

 

40



--------------------------------------------------------------------------------

8.6 Application of Payments. All payments received by the Joint ABL Agent or the
ABL Claimholders from the ABL Grantor may be applied, reversed and reapplied, in
whole or in part, to such part of the ABL Obligations provided for in the ABL
Loan Documents. The Term Loan Collateral Agent, on behalf of itself and each
other Term Loan Claimholder, agrees to any extension or postponement of the time
of payment of the ABL Obligations or any part thereof and to any other
indulgence with respect thereto, to any substitution, exchange or release of any
Lien which may at any time secure any part of the ABL Obligations.

8.7 Submission to Jurisdiction; Certain Waivers. Each of the ABL Grantor, the
Joint ABL Agent on behalf of itself and each other ABL Claimholder and the Term
Loan Collateral Agent on behalf of itself and each Term Loan Claimholder hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents (whether arising in
contract, tort or otherwise) to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, the courts of the United States for the Southern District of New York
sitting in the Borough of Manhattan, and appellate courts from any thereof;

(b) agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York state court or, to the fullest extent
permitted by applicable law, in such federal court;

(c) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Agreement or any
other ABL Loan Document or Term Loan Document shall affect any right that any
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement or any other ABL Loan Document or Term Loan Document against the
ABL Grantor or any of its assets in the courts of any jurisdiction;

(d) waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Collateral
Documents in any court referred to in Section 8.7(a) (and irrevocably waives to
the fullest extent permitted by applicable law the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court);

(e) consents to service of process in any such proceeding in any such court by
registered or certified mail, return receipt requested, to the applicable party
at its address provided in accordance with Section 8.9 (and agrees that nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law);

 

41



--------------------------------------------------------------------------------

(f) agrees that service as provided in Section 8.7(e) is sufficient to confer
personal jurisdiction over the applicable party in any such proceeding in any
such court, and otherwise constitutes effective and binding service in every
respect; and

(g) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover any special, exemplary, punitive or consequential damages.

8.8 WAIVER OF JURY TRIAL.

EACH PARTY HERETO, AND THE ABL GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH
PARTY HERETO AND THE ABL GRANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO AND THE ABL
GRANTOR FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

8.9 Notices. All notices to the Term Loan Claimholders and the ABL Claimholders
permitted or required under this Agreement shall be sent to the Term Loan
Collateral Agent and the Joint ABL Agent, respectively. Unless otherwise
specifically provided herein, any notice hereunder shall be in writing and may
be personally served or sent by telefacsimile, electronic mail or United States
mail or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of telefacsimile or electronic mail, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed. For the purposes hereof, the addresses of the parties hereto shall be
as set forth below each party’s name on the signature pages hereto or in the
Joinder Agreement pursuant to which it becomes a party hereto, or, as to each
party, at such other address as may be designated by such party in a written
notice to all of the other parties.

 

42



--------------------------------------------------------------------------------

8.10 Further Assurances. The Joint ABL Agent, on behalf of itself and each other
ABL Claimholder under the ABL Loan Documents, and the Term Loan Collateral
Agent, on behalf of itself and each other Term Loan Claimholder under the Term
Loan Documents, and the ABL Grantor, agree that each of them shall take such
further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as the Joint ABL Agent or the
Term Loan Collateral Agent may reasonably request to effectuate the terms of and
the Lien priorities in respect of the ABL Priority Collateral contemplated by
this Agreement.

8.11 APPLICABLE LAW. THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS IN THE
COLLATERAL).

8.12 Binding on Successors and Assigns. This Agreement shall be binding upon the
Joint ABL Agent, the other ABL Claimholders, the Term Loan Collateral Agent, the
other Term Loan Claimholders, the ABL Grantor, and their respective successors
and assigns from time to time. If either of the Joint ABL Agent or the Term Loan
Collateral Agent resigns or is replaced pursuant to the ABL Loan Documents or
the Term Loan Documents, as applicable, its successor and/or assign shall be
deemed to be a party to this Agreement and shall have all the rights of, and be
subject to all the obligations of, this Agreement. No provision of this
Agreement will inure to the benefit of a bankruptcy trustee,
debtor-in-possession, creditor trust or other representative of an estate or
creditor of the ABL Grantor, including where any such bankruptcy trustee,
debtor-in-possession, creditor trust or other representative of an estate is the
beneficiary of a Lien securing ABL Priority Collateral by virtue of the
avoidance of such Lien in an Insolvency or Liquidation Proceeding.

8.13 Section Headings. The section headings and the table of contents used in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose, be given any
substantive effect, affect the construction hereof or be taken into
consideration in the interpretation hereof.

8.14 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts , and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g., in “pdf” or “tif” format)
shall be effective as delivery of a manually executed counterpart hereof.

 

43



--------------------------------------------------------------------------------

8.15 Authorization. By its signature, each Person executing this Agreement, on
behalf of such Person but not in his or her personal capacity as a signatory,
represents and warrants to the other parties hereto that it is duly authorized
to execute this Agreement.

8.16 No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights.
This Agreement and the rights and benefits hereof shall inure to the benefit of
each of the ABL Claimholders and the Term Loan Claimholders and their respective
successors and assigns from time to time. The provisions of this Agreement are
and are intended solely for the purpose of defining the relative rights of the
Joint ABL Agent and the other ABL Claimholders on the one hand and the Term Loan
Collateral Agent and the other Term Loan Claimholders on the other hand. Nothing
herein shall be construed to limit the relative rights and obligations as among
the ABL Claimholders or as among the Term Loan Claimholders. Other than as set
forth in Section 8.3, none of the ABL Grantor or any other creditor shall have
any rights hereunder and neither the ABL Grantor nor any other creditor may rely
on the terms hereof. Nothing in this Agreement is intended to or shall impair
the obligations of the ABL Grantor, which are absolute and unconditional, to pay
the ABL Obligations and the Term Loan Obligations as and when the same shall
become due and payable in accordance with their terms.

[Remainder of this page intentionally left blank]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

JOINT ABL AGENT:

 

BANK OF THE WEST,

as administrative agent,

By:   /s/ Darren Jung   Name:  Darren Jung   Title:        AVP

 

NOTICE ADDRESS:

Bank of the West

Syndication Division

300 South Grand Avenue

Suite 500

Los Angeles, Ca. 90071

Attn: Sidney Jordan

 

[Signature Page to Intercreditor Agreement for ABL – Cattle Facility]



--------------------------------------------------------------------------------

JOINT ABL AGENT:

 

ING CAPITAL LLC,

as administrative agent,

By:   /s/ Bill Redmond   Name:  Bill Redmond   Title:    Managing Director By:  
/s/ Renata Medeiros   Name:  Renata Medeiros   Title:    Vice President

 

NOTICE ADDRESS:

ING Capital LLC

Lincoln Centre – Tower 2

5420 LBJ Freeway – Suite 1225

Dallas, TX 75244

Attention: Daniel W. Lamprecht

 

[Signature Page to Intercreditor Agreement for ABL – Cattle Facility]



--------------------------------------------------------------------------------

BNP PARIBAS,

as Term Loan Collateral Agent

By:   /s/ Andrew Shapiro   Name:  Andrew Shapiro   Title:    Managing Director
By:   /s/ James McHale   Name:  James McHale   Title:    Managing Director

 

NOTICE ADDRESS:

BNP Paribas

787 Seventh Avenue

New York, New York 10019

Attention: Keith Richards

Email: keith.richards@us.bnpparibas.com

 

[Signature Page to Intercreditor Agreement for ABL – Cattle Facility]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by:

 

GREEN PLAINS CATTLE COMPANY LLC

By:   /s/ Michelle Mapes   Name:  Michelle Mapes  
Title    EVP - General Counsel & Corp. Secretary

 

1811 Aksarben Drive Omaha, NE 68106 Attention:   Michelle Mapes – EVP General
Counsel   & Corporate Secretary Facsimile:   (402) 952-4916 Email:  
michelle.mapes@gpreinc.com

 

[Signature Page to Intercreditor Agreement for ABL – Cattle Facility]